MacLEAN, J.
The plaintiff, as assignee of the New York Interscholastic Association, claimed for seven insertions of an advertisement of the defendant in the Interscholastic Bulletin between January 6 and March 13, 1903, upon the following contract, dated May 38, 1902 :
“You are hereby authorized to insert our advertisement, to occupy ys page inches, for a period of thirty-four insertions, in the Interscholastic Bulletin, for which we agree to pay the sum of three hundred and forty dollars, in monthly payments as due; said insertions to commence with the next issue following the date of this contract, and to continue at the same rate until qtherwise ordered.”
This was accepted, and whether entire, or for a year as urged, is immaterial. Proof of seven insertions between the dates mentioned *339established an indebtedness under the provision in the order providing for payment by the defendant “in monthly payments as due.” The judgment in favor of the defendant must therefore be reversed, and a new trial ordered, with costs to the appellant to abide the event.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.